In a negligence action to recover damages for personal injuries, plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Cour-t, Kings County, dated June 14, 1973, as, upon reconsideration, adhered to the original decision denying her application for a general preference. Order reversed insofar as appealed from, with $20 costs and disbursements, and application for a general preference granted. Plaintiff .sustained injuries to, inter alia, her cervical spine with respect to which uncontroverted medical data indicate a permanent 25% loss of use; in addition, a loss of earnings of $2,958 is claimed. In our opinion, the fiscal loss and the nature and extent of the disability and functional loss claimed could reasonably warrant an evaluation in excess of the monetary jurisdiction of the Civil Court of the City of New York (Phillips v. Beechcraft Apts., Section No. 1 Corp., 36 A D 2d 729). Accordingly, a general preference should have been granted. Gulotta, P. J., Martuscello, Shapiro, Christ and Benjamin, JJ., concur.